ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Clark McCarthy Healthcare Partners II         )      ASBCA No. 60762
                                              )
Under Contract No. W9126G-13-C-0004           )

APPEARANCES FOR THE APPELLANT:                       Eric L. Nelson, Esq.
                                                     Harry Z. Rippeon III, Esq.
                                                      Smith, Currie & Hancock LLP
                                                      Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Katharine S. Talbot, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

        The dispute which is the subject of the appeal having been settled, the appeal is
hereby dismissed with prejudice subject to reinstatement only in the event the settlement
is not consummated. Any request to reinstate the subject appeal must be filed within
90 days of the date of this Order.

       Dated: 13 July 2017



                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60762, Appeal of Clark McCarthy
Healthcare Partners II, rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals